By tho camtz

Eustis, C. J.
Certain slaves were seized under a writ of attachment against John S. Caldwell, an absconding debtor, as his property, and subject to the payment of his debts. They were claimed by the defendants as their property. Their title was an act of sale from Caldwell to them. The court of the first instance gave judgment in favor of the attaching creditor. On an appeal to this court the judgment was affirmed, this court being of opinion that the act of sale under which the slaves were claimed by Nichols S¡ Co., was a false simulation.
Caldwell has since died, and the plaintilis are the curators of his succession, and have brought this suit to recover from the defendants wages for the slaves during the time they were in their possession, and the value of two of them, which the defendants had failed to deliver to them.
The district judge gave the plaintiffs judgment for $1860, the value of the two slaves, and the sum of eighty three dollars per month for the hire of the slaves for the eleven months claimed in the petition. The defendant has appealed.
Under the decision of this court, on the defendants’ title, it is clear that they have no right to retain the fruits of the labor of the slaves which did not belong to them. After the slaves were attached, they were delivered to the present defendants, on their executing a forthcoming bond. We do not perceive that this circumstance affects in any manner their rights in relation to the slaves.
The plaintiffs have asked for an amendment of the judgment, in their favor, allowing the sum of fourteen hundred dollars for the value of the two slaves, in lieu of the sum of $1260, at which the district judge estimated them.
They were wrongfully sold by the defendants, pending the suit in which they were attached. But the evidence is not of that character, as to their value, which would authorize us in changing the judgment of the district court in this respect.
The judgment of the district court is therefore affirmed, with costs.